Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/27/2021, with respect to the non-responsive amendment have been fully considered and are persuasive.  Examiner has found Applicant’s arguments persuasive that claims 9 & 15 are generic, and that the Figure 11 embodiment was not previously invoked.  Examiner notes that the Figure 12 embodiment is considered to be invoked.  

Applicant’s arguments, see Remarks, filed 7/7/2021, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(a) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/7/2021, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(a) rejection of claim 1 has been withdrawn. 

Examiner has applied a new prior art rejection below under modified Del Pos in view of newly cited Manivannan (US 20150346018).  

Claim Objections
Claim 1 objected to because of the following informalities:  on line 19, amend “brine reservoir” to “the brine reservoir”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  on lines 24, 29, 37-38, & 42, “substantially vertically” should be “vertically”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  on lines 33-34, “brine reservoir” should be “the brine reservoir”.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  on line 3, “brine reservoir” should be “the brine reservoir”.  Examiner also considers that claim 2 should be canceled/amended, as the content thereof appears to be largely captured in claim 1.  Examiner will consider further argument.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  on lines 2-3, “the regeneration process” should be “a regeneration process”, and on line 3, “into” should be “in”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  on line 8, “the first threshold value” should be “the predetermined level” to correspond with claim 1.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  on line 2, “is located on top of the brine reservoir” appears to be captured in claim 1 and should be canceled/amended.  Examiner will consider further argument.  Appropriate correction is required.
Claim 17 objected to because of the following informalities:  the limitations of claim 17 appear to be in large part already captured in claim 1 and should be canceled/amended.  Examiner will consider further argument.  Appropriate correction is required.
Claim 21 objected to because of the following informalities:  “at least” on line 2 and “in” on line 3 should be removed.  Examiner will consider further argument.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite features which invoke the Figure 12 embodiment (e.g. circuit board engages an upwards-extending protrusion, monitor through the upwards-extending protrusion).  Examiner identified support for the Figure 12 embodiment employing an optical transducer or magnetic transducer (see Applicant’s Figures 11-12, electronic control units 59 & 63, presence sensors 61 & 65.  specification, pages 39, lines 23-28.  page 40, lines 1-26), but not a mechanical transducer as recited in claim 19.  The mechanical transducer/microswitch appears to pertain to the Figure 11 embodiment (see Applicant’s specification, page 32, lines 19-28.  page 33, lines 1-11).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "brine tank" in line 55.  There is insufficient antecedent basis for this limitation in the claim.  Examiner considers rephrasing “brine tank” to “the brine reservoir” would obviate the issue.   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-10,12, 14-15, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Pos et al. (WO 2014121820, “Del Pos”) in view of Kaefferlein et al. (DE 3736311, “Kaefferlein”), Brignone (EP 1211491), Ott (DE 10204002), and Manivannan (US 20150346018).  Examiner makes reference to US-publication equivalent US 20160010266 for ease of passage references with regards to Del Pos.  Examiner had provided machine translations of Kaefferlein and Ott.  
Del Pos teaches a laundry washing machine comprising the following of claim 1 except where underlined:

For Claim 1:
A laundry washing machine comprising: 
an outer casing (see Figures 1-2, casing 2); 
a washing tub inside the outer casing (see Figures 1-3, tub 3.  [0048]); 
a rotatable drum housed in axially rotatable manner inside the washing tub and structured for housing laundry to be washed (see [0048]); 
a detergent dispenser structured for supplying detergent into the washing tub (see Figure 6, detergent dispensing assembly 9, detergent drawer 20); 
a fresh-water supply circuit structured for selectively channeling a flow of fresh water from a water supply towards the detergent dispenser and/or the washing tub (see Figure 6, hydraulic distributor 24, second fresh-water supply circuit 46, pipeline 48); 
an internal water softening device filled with a water softening agent for reducing the hardness degree of the fresh water directed towards the detergent dispenser or the washing tub (see Figure 6, water softening device 12); 
a regeneration-agent reservoir located/recessed inside the outer casing and structured for being manually fillable with a given amount of consumable salt or other regeneration agent (see Figures 1-6, basin-shaped container 33.  [0106]); 
a first water-supply line structured for selectively channeling a flow of fresh water into the regeneration-agent reservoir so as to form a brine (see Figure 6, sprinkler head 35, pipeline 37); 
a brine reservoir fluidly connected to the regeneration-agent reservoir for receiving and accumulating the brine arriving from the regeneration-agent reservoir (see Figure 6, regeneration-agent reservoir 29.  [0106]).  Del Pos’ regeneration-agent reservoir 29 may or may not be distinct from basin-shaped container 33.  Examiner addresses this as if they are not distinct structural elements below; and 
a detector assembly associated with the brine reservoir and configured to detect when a salinity degree of the brine stored in brine reservoir exceeds a predetermined minimum salinity value and when a brine level in the brine reservoir reaches a predetermined level (see [0032], [0104]-[0105]),
wherein the detector assembly includes (see [0032], [0104]-[105]): 
a salinity detector device that comprises: 
a first floating body including a first body portion and a first protruding appendage having a first length that extends substantially vertically upwards from the first body portion towards a top wall of the brine reservoir, the first floating body having a nominal density higher than that of the fresh water, and is housed inside the brine reservoir and configured to move upwards and downwards while maintaining the first protruding appendage extending substantially vertically upwards from the first body portion towards a top wall of the brine reservoir; and 
a corresponding first electronic control unit located at the top wall of the brine reservoir configured to monitor the position of the first protruding appendage to detect when the salinity degree of the brine stored in brine reservoir exceeds the predetermined minimum salinity value, and 
a water-level detector device that comprises (see [0032], [0104]-[105]): 
a second floating body including a second body portion and a second protruding appendage having a second length that extends substantially vertically upwards from the second body portion towards the top wall of the brine reservoir, the second floating body having a nominal density lower than that of the fresh water, and is housed inside the brine reservoir and configured to move upwards and downwards while maintaining the second protruding appendage extending substantially vertically upwards from the second body portion towards a top wall of the brine reservoir; and 
a corresponding second electronic control unit located at the top wall of the brine reservoir configured to monitor the position of the second protruding appendage to detect when the brine level in the brine reservoir reaches the predetermined level,
a second floating body including a second protruding appendage that extends upwards from the second floating body towards the top wall of the brine reservoir, the second floating body having a nominal density lower than that of the fresh water, and is housed inside the brine reservoir with the capability to move upwards and downwards; and 
a corresponding second electronic control unit capable of monitoring the position of the second protruding appendage to detect when the brine level in the brine reservoir reaches the predetermined level, 
wherein
1) the first length of the first protruding appendage is longer than the second length of the second protruding appendage, 
2) the corresponding first electronic control unit and the corresponding second electronic control unit are mounted to a circuit board that physically engages with an upwards-extending protrusion formed on the top wall of brine tank, the corresponding first electronic control unit and the corresponding second electronic control unit monitor the first protruding appendage and the second protruding appendage through the upwards-extending protrusion, and
3) the second length of the second protruding appendage is maintained above the brine level, while a distance between the second protruding appendage and the second electronic control unit varies according to the brine level until the brine level reaches the predetermined level.

Del Pos does not appear to teach regeneration-agent reservoir 29 being distinct from basin-shaped container 33.  Del Pos also generally teaches using a level sensor and salinity sensor (see Del Pos’ [0032], [0104]-[0105]), but Del Pos does not teach the recited float sensors of claim 1.

Regarding the regeneration-agent reservoir 29 being distinct from the basin-shaped container 33, Examiner however, considers it well-known in the washing arts to apply a brine storage reservoir/vessel below the salt storage container and refers to Kaefferlein (see Kaefferlein’s Figure 1, softener 7, salt storage container 14, water supply line 16, brine storage vessel 18, brine line 20.  Machine translation, page 2).  Modifying Del Pos to include a brine storage vessel between regeneration-agent reservoir 29/basin-shaped container 33 and water softening device 12 would yield a predictable variation of Del Pos and predictably allow for storage of the brine.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Del Pos and more particularly to include a brine storage container below the regeneration-agent reservoir 29/basin-shaped container 33 prior to water softening device 12 because said modification is well-known in view of Kaefferlein and would predictably allow for storage of brine.  

Regarding the salinity sensor and level sensor being float sensors, Examiner however, considers float sensors as well-known in the art refers to Brignone, who teaches detecting water/liquid level using a float (see Brignone’s Figure 1, member 12, microswitch 14, operating lever 16, upper portion 20, extension 22, pivot axis 24).  Using a float sensor to function as the salinity sensor constitutes a simple substitution of level sensors (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”). Examiner interprets Brignone’s pivot arm (e.g. upper portion 20, extensions 22) would read on the appendage(s), and microswitch 14 would read on the electronic control unit(s).   
If challenged that Brignone is using the float sensor for measuring water level and does not teach using a float sensor for measuring salinity, Examiner further refers to Ott, who teaches it is conventional practice to use a float sensor with a precisely specified density for the float to determine the concentration of brine (see Ott’s machine translation, [0003]-[0005]).  In view of this, Examiner considers the application of a float sensor to detecting salinity as also well-known.  
Regarding the float sensor structural particulars (e.g. protruding appendages, first and second electronic control unit, circuit board, upwards-extending protrusion, etc.), Manivannan however, teaches a level sensor using a float (see Manivannan’s Figures 3-4, circuit board 1, sensing element 2, magnet 3, tank 4, float arm 60, first end 60a, float 130.  refer to protruding part of tank 4 where first end 60a is located).  Examiner interprets the protruding part of tank 4 where first end 60a is located as the upwards-extending protrusion, which is engaged with circuit board 1.  Using Manivannan’s float sensor to measure water-level (as suggested by Brignone) and salinity (as suggested by Ott) still would constitute a simple substitution (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).  If argument is directed to using two float sensors, Examiner cites duplication of parts (see MPEP 2144.04, “Duplication of Parts”), so as to use one for salinity and one for water-level.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Del Pos and more particularly to use a float sensor as taught by Manivannan to detect salinity and level in the brine because said modification constitutes a simple substitution of level sensor(s) in view of Brignone and Ott teachings to use float sensors to measure water-level and salinity.  

Modified Del Pos still does not teach the relative sizing/length between the first and second appendages.  
Examiner however, cites case law regarding change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”), as applied to Manivannan’s float arm 60 between the two float sensors.  Examiner requires further evidence of criticality and notes that the evidence/argument must be commensurate with the claim scope, as Examiner cannot infer limitations/interactions from the specification into the claim language regarding this difference in length.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Del Pos and more particularly the applied float arm of the salinity detector to be longer than the water level sensor because said modification is an obvious change in size/proportion.  

Modified Del Pos teaches claim 1.
Modified Del Pos also teaches the following:

For Claim 2:
The laundry washing machine according to claim 1, wherein the detector assembly is also configured to detect when the level of the water or brine stored inside brine reservoir is equal to or higher than a predetermined first threshold value (L0) (see Del Pos’ [0032], [0104]-[0105]).  Del Pos teaches using level sensors for measuring water-level and salinity degree of the brine.  

For Claim 3:
The laundry washing machine according to claim 1, wherein the predetermined minimum salinity value is a salinity value to successfully perform the regeneration process of the water softening agent contained into the water softening device (see Del Pos’ [0032], [0104]-[0105].  refer to salinity degree). 

For Claim 5:
The laundry washing machine according to claim 1, wherein the first floating body has a nominal density higher than that of the fresh water and lower than that of the brine having a salinity degree equal to the minimum salinity value, so as to float only when the brine has a salinity degree equal to or higher than the minimum salinity value (refer to claim 1 rejection in view of Ott.  see Del Pos’ [0032], [0104]-[0105].  see Ott’s machine translation, [0003]-[0005]).  Del Pos teaches using a sensor for measuring salinity and Ott teaches using a float sensor to measure the concentration of brine, which naturally drops as part of regeneration (e.g. the float would proceed to no longer float as brine concentration drops due to its density).  

For Claim 6:
The laundry washing machine according to claim 1, 
wherein the first electronic control unit is configured to detect when the first floating body reaches a raised position inside the brine reservoir (refer to claim 1 rejection in view of Manivannan.  see Manivannan’s Figures 3-4, circuit board 1, sensing element 2, magnet 3, first end 60a).

For Claim 8:
The laundry washing machine according to any claim 1, wherein the first electronic control unit comprises a presence sensor which is configured to detect when the first floating body is in a raised position (refer to claim 1 rejection in view of Manivannan.  see Manivannan’s Figures 3-4, circuit board 1, sensing element 2, magnet 3, first end 60a).  

For Claim 9:
The laundry washing machine according to claim 1, wherein the first electronic control unit comprises a presence sensor which is configured to detect when the first floating body abuts against the top wall of the brine reservoir (refer to claim 1 rejection in view of Manivannan.  see Manivannan’s Figures 3-4, tank 4, float arm 60.  refer to portion of float arm 60 contacting tank 4).     

For Claim 10:
The laundry washing machine according to claim 1, further comprising a user warning means and a central control unit configured to activate the user warning means when the detector assembly detects a low salinity degree condition (see Del Pos’ [0105].  see Ott’s machine translation, [0004]).  Del Pos teaches to have the sensors in communication with the central control unit, and Ott already teaches indicating to an operator via visual display the need to replenish regeneration salt.  Automating this activity via the control unit (e.g. displaying a visual indication, such as an alert on a screen) is considered an obvious endeavor (see MPEP 2144.04, “Automating a Manual Activity”).  Examiner takes Official Notice that audio or visual warnings/alerts are well-known in the washing arts to make the operator aware of conditions (e.g. low detergent/washing agent levels for instance, which would require replenishment by the operator) (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art).  Ott already teaches the need of making the operator aware of low brine concentration.  

For Claim 12:
The laundry washing machine according to claim 1, 
wherein the second floating body is housed inside the brine reservoir and configured to move upwards and downwards between a respective lowered position and a respective raised position (refer to claim 6 rejection), and 
wherein the second electronic control unit is configured to detect when the second floating body reaches the respective raised position inside the brine reservoir, the respective raised position of the second floating body corresponding to a level of fresh water or brine inside the brine reservoir equal to or exceeding the first threshold value (refer to claim 6 rejection). 

For Claim 14:
The laundry washing machine according to claim 1, wherein the second electronic control unit comprises a presence sensor which is configured to detect when the second floating body is in the raised position (refer to claim 1 rejection in view of Manivannan.  see Brignone’s Figure 1, member 12, microswitch 14, operating lever 16, pivot axis 24).  Brignone teaches a microswitch 14. 

For Claim 15:
The laundry washing machine according to claim 1, wherein the second electronic control unit is located on a top of the brine reservoir, and comprises a presence sensor which is configured to detect when the second floating body abuts against a top wall of the brine reservoir (refer to claim 1 rejection in view of Manivannan.  see Manivannan’s Figures 3-4, tank 4, float arm 60.  refer to portion of float arm 60 contacting tank 4).  

For Claim 20:
The laundry washing machine according to claim 1, wherein the brine reservoir fluidly communicates with the water softening device via a pump assembly which is configured to selectively pump the brine accumulated into the brine reservoir, from the brine reservoir to the water softening device (refer to claim 1 rejection in view of Kaefferlein.  See Del Pos’ Figure 6, brine-circulating pump 31.  [0102]).  Del Pos already teaches using a pump 31 to transfer brine to the water softening device 12 via pump 31.  

For Claim 21:
The laundry washing machine according to claim 1, further comprising at least a first drawer which is fitted/inserted in an extractable manner into a corresponding first drawer housing, and in wherein the regeneration-agent reservoir is a basin-shaped, regeneration-agent compartment formed on the first drawer (see Del Pos’ Figures 1-3, & 6, drawer-like supporting structure 13, regeneration-agent reservoir 29, basin-shaped container 33). 

For Claim 22:
The laundry washing machine according to claim 21, wherein the brine reservoir is a discrete brine tank which is attached to a bottom of the first drawer housing, and communicates with the basin-shaped regeneration-agent compartment via a vertical pipe-extension that protrudes downwards from the bottom of the first drawer housing and fits into a complementary brine inlet opening formed on a top wall of the brine tank (refer to claim 1 rejection in view of Kaefferlein.  see Kaefferlein’s Figure 1, softener 7, salt storage container 14, water supply line 16, brine storage vessel 18, brine line 20.  Machine translation, page 2).  Kaefferlein teaches applying a brine storage vessel 18 below a salt storage container 14, which are communicated via brine line 20.  Brine line 20 appears to be coupled to brine storage vessel 18 at/near the top.  If argument is directed to Kaefferlein’s brine inlet 20 being applied to a “top wall” of brine storage vessel 18, Examiner notes case law regarding rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”). 

Modified Del Pos teaches claim 21.
Modified Del Pos teaches the following of claim 21 except where underlined:

For Claim 23:
The laundry washing machine according to claim 21, wherein the first drawer is additionally provided with one or more detergent compartments which are arranged beside the regeneration-agent compartment and are each structured for being manually fillable with a given amount of detergent, 

Del Pos appears to teach two distinct drawers (drawer-like supporting structure 13, detergent container 20) but Examiner notes case law regarding making integral (see MPEP 2144.04, “Making Integral”).  Integrating drawer-like supporting structure 13 and detergent container 20 into a single drawer constitutes the obvious act of making integral.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Del Pos and more particularly to integrate drawer-like supporting structure 13 and detergent container 20 into a single drawer because said modification is the obvious act of making integral.  

For Claim 24:
The laundry washing machine according to claim 23, wherein the detergent dispenser furthermore comprises a drawer flush circuit which is connected to the fresh-water supply circuit, and is structured for selectively pouring the fresh water of the fresh-water supply circuit into any one of the detergent compartments to selectively flush the detergent, softener or other washing agent out of the same detergent compartment, and also into the regeneration-agent compartment to form the brine (see Del Pos’ Figure 6, water supply circuit 22, water supply circuit 30).  Examiner interprets water supply circuits 22 & water supply circuit 30 as collectively reading on the recited drawer flush circuit.   

Claims 7, 13, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Pos et al. (WO 2014121820, “Del Pos”) in view of Kaefferlein et al. (DE 3736311, “Kaefferlein”), Brignone (EP 1211491), Ott (DE 10204002), and Manivannan (US 20150346018) as applied to claims 1 & 15 above, and further in view of Brignone (FR 2829575, “Brignone ‘575”).  Examiner had provided a machine translation of Brignone ‘575
Modified Del Pos teaches claim 1.
Modified Del Pos would teach a float arm (see Manivannan’s Figures 3-4, float arm 60), but not the guide arm of claims 7 & 13:

For Claim 7:
The laundry washing machine according to claim 1, wherein the first floating body is attached to a distal end of a first guide arm which is pivotally jointed to the brine reservoir so as to be able to swing up and down inside the brine reservoir. 

For Claim 13:
The laundry washing machine according to claim 1, wherein the second floating body is attached to a respective distal end of a second guide arm which is pivotally jointed to the brine reservoir so as to be able to swing up and down inside the brine reservoir. 

Examiner however, considers using an intermediary link to connect Manivannan’s float arm 60 to pivot pin 16 as well-known and cites Brignone ‘575 as teaching a float sensor arrangement who teaches an intermediary link/appendage to connect a float arm to a pivot (see Brignone ‘575’s Figures 1-2, floating member 12, microswitch 14, second part 20, appendage 22, pivot 24).  Applying an intermediary link/appendage as taught by Brignone ‘575 would yield a predictable variation of Del Pos (as already modified to include Manivannan’s float sensor/float arm 60) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Del Pos and more particularly to apply an intermediary link/appendage as taught by Brignone ‘575 because such modification would yield a predictable variation of Del Pos still resulting in the applied float arm 60 of Manivannan pivoting about the pivot pin 16.  

Modified Del Pos is considered to read on the following except where underlined:

For Claim 16:

wherein the first floating body is attached to a distal end of a first guide arm which is pivotally jointed to the brine reservoir so as to be able to swing up and down inside the brine reservoir (refer to claim 7 rejection above in view of Brignone ‘575), 
wherein the second floating body is attached to a respective distal end of a second guide arm which is pivotally jointed to the brine reservoir so as to be able to swing up and down inside the brine reservoir (refer to claim 13 rejection above in view of Brignone ‘575), and 
wherein the first guide arm and second guide arm are fitted in an axially rotatable manner on a common supporting pin or shaft extending inside the brine reservoir.

Examiner however, considers using a single pivot axis as opposed to two separate pivot axes as an obvious act of making integral (see MPEP 2144.04, “Making Integral”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Del Pos and more particularly to use a single pivot axis for the two applied float sensors rather than two distinct pivot axes because said modification is the obvious act of making integral.  

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Pos et al. (WO 2014121820, “Del Pos”) in view of Kaefferlein et al. (DE 3736311, “Kaefferlein”), Brignone (EP 1211491), Ott (DE 10204002), and Manivannan (US 20150346018) as applied to claim 15 above, and further in view of Frucco (EP 1087052).
Modified Del Pos teaches claim 15.
Modified Del Pos does not teach the following:

For Claim 17:
The laundry washing machine according to claim 15, wherein the first and second electronic control units are incorporated on a single control board located on the top wall of the brine reservoir. 

Frucco however, teaches integrating multiple sensors of a washing machine onto a single microchip can simplify the wiring (see Frucco’s Figure 2, thermistor-based sensor 21, piezoresistive sensor 22, accelerometric sensor 25, printed circuit board 26.  [0006], [0011]-[0016]).  Examiner notes that Frucco’s piezoresistive sensor 22 is a level sensor.  Manivannan teaches a single circuit board having a single sensor (see Manivannan’s Figures 3-4, circuit board 1, sensing element 2, magnet 3), and further modifying Del Pos to incorporate the multiple level sensors onto a single printed circuit board 26 in view of Frucco constitutes the obvious act of making integral and would predictably simplify the wiring thereof (see MPEP 2144.04, “Making Integral”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Del Pos and more particularly for the water level sensor and salinity sensor to be integrated onto a single printed circuit board/microchip because said modification is the obvious act of making integral in view of Frucco and would offer to simplify the wiring thereof.  

Modified Del Pos teaches claim 17.
Modified Del Pos also teaches the following:

For Claim 18:
The laundry washing machine according to claim 17, wherein the second floating body cooperates with the presence sensor (refer to claim 1 rejection in view of Manivannan.  see Manivannan’s Figures 3-4, circuit board 1, sensing element 2, magnet 3, tank 4, float arm 60, first end 60a, float 130).  

For Claim 19:
The laundry washing machine according to claim 18, wherein the presence sensor of the second electronic control unit comprises a mechanical transducer, an optical transducer, or a magnetic transducer (refer to claim 1 rejection in view of Manivannan.  see Manivannan’s Figures 3-4, circuit board 1, sensing element 2, magnet 3). 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Pos et al. (WO 2014121820, “Del Pos”) in view of Kaefferlein et al. (DE 3736311, “Kaefferlein”), Brignone (EP 1211491), Ott (DE 10204002), and Manivannan (US 20150346018) as applied to claim 21 above, and further in view of Del Pos et al. (US 20140157835, “Del Pos ‘835”).
Modified Del Pos teaches claim 21.
Modified Del Pos does not appear to teach the following:

For Claim 25:
The laundry washing machine according to claim 21, wherein the regeneration-agent compartment is provided, on the bottom, with a brine outlet, and in that the first drawer additionally comprises a partitioning septum that covers the brine outlet and has a water-permeable structure designed to slow down the outflow of the brine from the regeneration-agent compartment via the brine outlet thus to cause a temporary stagnation of the water above the partitioning septum.

Del Pos ‘835 however, teaches a salt drawer having a permeable bottom to allow the formation of brine directly on the bottom of a drawer housing of said salt drawer as well as allow fresh water to freely reach the salt grains, and further applying a grid to a bottom of said drawer housing so as to prevent the passage of salt grains (see Del Pos ‘835’s Figures 7-11, salt drawer 32, drawer housing 33, opening 33a, bottom 33b.  [0121]-[0122], [0127]).  Examiner compares how Del Pos similarly uses drawer-like supporting structure 13 to house regeneration-agent reservoir 29/basin-shaped container 33, which contains salt (see Del Pos’ Figures 1-3, & 6, drawer-like supporting structure 13, regeneration-agent reservoir 29, basin-shaped container 33).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Del Pos and more particularly to 1) modify regeneration-agent reservoir 29 and/or basin-shaped container 33 to have a permeable bottom so as to allow the formation of brine directly on the bottom of drawer-like supporting structure 13 and allow fresh water to freely reach the salt grains, and 2) apply a grid to the bottom of the drawer-like supporting structure 13 so as to prevent the passage of salt grains.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindsey (US 2907844) teaches a brake fluid level indicator (see Figure 1, contacts 46 & 48, float 68).  Ladner (US 2472665) teaches a liquid level signal device for tanks (see Figure 1, float 17, contact members 19 & 20, cap member 21).  Lee (US 20060048571) teaches a fuel measuring device (see Figures 1-3, float 12, rotary rod 13, housing 600, printed circuit board 700).   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718